Citation Nr: 0807821	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-40 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2004, a statement of the case was issued 
in October 2004, and a substantive appeal was received in 
November 2004.  In his substantive appeal, the appellant 
requested a Board hearing; however, he failed to report for a 
hearing scheduled in January 2008.  


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied entitlement 
to service connection for left knee disability; the veteran 
did not file a notice of disagreement.

2. In November 2003, the veteran filed a request to reopen 
his claim of service connection for left knee disability. 

3.  Evidence received since the June 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for left knee disability.  

4.  In a June 1991 rating decision, the RO denied entitlement 
to service connection for right knee disability; the veteran 
did not file a notice of disagreement.

5. In November 2003, the veteran filed a request to reopen 
his claim of service connection for right knee disability. 

6.  Evidence received since the June 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for right knee disability.  

7.  Low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection 
for left knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The June 1991 rating decision denying service connection 
for right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

5.  Low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2004.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

With regard to the knee disability issues, the Board notes 
that the February 2004 VCAA letter explained to the veteran 
what constitutes "new" evidence and what constitutes 
"material" evidence.  Thus, the Board concludes that the 
veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
With regard to the knee issues, no examination is required 
since the requests to reopen the claims are denied in this 
decision.  A VA examination is not required with regard to a 
claim to reopen a finally adjudicated claim unless new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).

With regard to the low back issue, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a relevant 
injury in service.  Given the absence of any competent 
evidence of the claimed post-service disability until more 
than 13 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

The evidence of record also contains the veteran's service 
medical records and post-service VA and private medical 
records.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

New and Material Evidence for Knee Disabilities

Criteria & Analysis

The veteran's claims of service connection for knee 
disabilities were denied in a June 1991 rating decision.  The 
veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's requests to reopen his claims of service 
connection for knee disabilities were received in November 
2003, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1991 rating decision, the report of 
the veteran's December 1987 separation examination (showing 
clinically normal lower extremities) was of record along with 
military records showing that the veteran was treated on a 
number of occasions in 1984 and 1985 for knee pain.  In 
addition, a VA examination report dated in May 1991 reflected 
a diagnosis of a negative examination of both knees.  Based 
on the record at that time, the RO denied service connection 
for knee disabilities based on a finding of no current 
diagnosis of knee disabilities.  As already noted, the 
veteran did not initiate an appeal from the June 1991 rating 
decision denying his claims.  Therefore, VA may not undertake 
another merits analysis of the underlying service connection 
claims unless new and material evidence is received.    

Turning to the evidence which has been received since the 
June 1991 decision, the Board notes that newly received 
evidence includes November 2003 VA medical records showing 
that the veteran had knee athralgias (pain in the joints).  
Duplicate copies of the service records documenting treatment 
in service in 1984 and 1985 have also been submitted.  

After reviewing the evidence received since the June 1991 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1991.  
The veteran has knee pain, but the RO was aware of knee pain 
in 1991.  There is no new medical evidence which shows 
current chronic disabilities of the knees related to service.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The copies of service medical 
records showing treatment in 1984 and 1985 for knee pain are 
merely duplicates of records which were in the claims file 
and considered by the RO in 1991.  

In sum, the Board finds that the evidence received since the 
1991 rating decision does not raise a reasonable possibility 
of substantiating the knee disability claims.  As such, new 
and material evidence has not been received and the claims 
have not been reopened.  

Service connection for Low Back Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination for separation 
purposes dated in December 1987 reflects that the veteran's 
spine was clinically evaluated as normal.  A service Report 
of Medical History for separation purposes dated in December 
1987 reflects that the veteran checked the 'no' box for 
recurrent back pain.  

VA outpatient treatment records dated in May 2001 reflect 
that the veteran sought treatment for complaints of low back 
pain.  He underwent an x-ray on his low back.  The x-ray 
revealed that the L5/S1 disc space appeared diminished.  No 
other abnormality was found.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  On separation from service, his spine was 
clinically evaluated as normal.  The clinically normal spinal 
finding on separation examination is significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no low back disability was present at that 
time.  The Board views the examination report as competent 
evidence that there was no low back disability at that time.  
Also of significance is the fact that at the time of his 
December 1987 examination, the veteran did not report any low 
back complaints and checked the 'no' box for recurrent back 
pain.  This suggests that the veteran himself did not believe 
that he had any ongoing low back problem at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing low back disability for over 13 years between the 
period of active duty and the evidence showing low back 
disability is itself evidence which tends to show that no low 
back disability was incurred as a result of service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While acknowledging the veteran's belief that his low back 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for low back disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for left knee disability.  

New and material evidence has not been received to reopen the 
claim of service connection for right knee disability.  

Entitlement to service connection for low back disability is 
not warranted.  

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


